Citation Nr: 0946963	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  00-25 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for skin cancer, 
claimed as due to sun exposure.

2.  Entitlement to service connection for severe bilateral 
knee arthritis.

3.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder. 


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Marine Corps from 
May 1975 to February 1982, in the Marine Corps from February 
1983 to December 1984 and in the Army from November 2001 to 
February 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland which denied entitlement to service 
connection for skin cancer due to sun exposure.   

The Veteran's service connection claim for skin cancer was 
remanded for additional development and adjudication in a 
June 2003 Board decision and entitlement to the condition was 
denied in a May 2006 Board decision.  A March 2009 Memorandum 
Decision from the Court of Appeals for Veterans Claims (CAVC) 
vacated the Board's May 2006 as this claim and remanded the 
issue to the Board for further determination.

The appeal is REMANDED to the RO.  VA will notify the Veteran 
if further action is required.


REMAND

As described above, a March 2009 CAVC Memorandum Decision 
vacated the Board's May 2006 decision denying entitlement to 
service connection for skin cancer and remanded this issue to 
the Board for further proceedings.  Additional evidence has 
been received since this May 2009 Memorandum Decision that is 
relevant to the Veteran's claim and which has not been 
previously considered.  See 38 C.F.R. § 20.1304(c) (2009).  
Additionally, the Veteran's representative requested in an 
August 2009 statement that this claim be remanded to the RO 
for consideration of this newly-submitted evidence.  

In an October 2007 rating decision, the RO granted service 
connection for posttraumatic stress disorder and assigned an 
initial 30 percent disability rating and denied service 
connection for severe bilateral knee arthritis.  The Veteran 
has submitted a timely notice of disagreement as to the 
denial of service connection and the assignment of a 
30 percent rating.  A statement of the case is not of record.  
The Board is required to remand these issues to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should consider the additional 
evidence received since the last 
supplemental statement of the case was 
issued.  If the benefit sought is not 
fully granted, a supplemental statement 
of the case should be issued.  
Thereafter, the case should be returned 
to the Board, as appropriate.

2.  The RO should issue a statement of 
the case as to the claims for service 
connection for severe bilateral knee 
arthritis and an initial disability 
rating in excess of 30 percent for 
posttraumatic stress disorder.  These 
issues should not be certified to the 
Board unless a timely substantive appeal 
is received.  38 C.F.R. § 20.200 (2009).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

